[avaya-ex103_2020331x10q001.jpg]
EXHIBIT 10.3 Form of PRSU Award Agreement 2019 Equity Incentive Plan PERFORMANCE
RESTRICTED STOCK UNIT AWARD AGREEMENT PURSUANT TO THE AVAYA HOLDINGS CORP. 2019
EQUITY INCENTIVE PLAN * * * Participant: [#ParticipantName#] Grant Date:
[#GrantDate#] Grant Number: [#ClientGrantID#] Number of Performance Restricted
Stock Units (“PRSUs”) Granted: [#QuantityGranted#] * * * This PERFORMANCE
RESTRICTED STOCK UNIT AWARD AGREEMENT (together with all appendices attached
hereto, this “Agreement”), dated as of the Grant Date specified above, is
entered into by and between Avaya Holdings Corp., a corporation organized in the
State of Delaware (the “Company”), and the Participant specified above, pursuant
to the Avaya Holdings Corp. 2019 Equity Incentive Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Committee;
and WHEREAS, the Committee has determined under the Plan that it would be in the
best interests of the Company to grant the Participant a Performance Award in
the form of the PRSUs provided herein, each of which represents the right to
receive one share of Common Stock upon vesting of such PRSU, subject to the
terms and conditions contained in this Agreement and in the Plan. NOW,
THEREFORE, in consideration of the mutual covenants and promises hereinafter set
forth and for other good and valuable consideration, the parties hereto hereby
mutually covenant and agree as follows: 1. Incorporation by Reference; Plan
Document Receipt. This Agreement is subject in all respects to the terms,
conditions and provisions of the Plan (including, without limitation, any
amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the Award provided hereunder),
all of which terms, conditions and provisions are made a part of and
incorporated into this Agreement as if they were each expressly set forth
herein. Except as provided otherwise herein, any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content
and agrees to be bound thereby and hereby. In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall control.



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q002.jpg]
2. Grant of PRSUs. The Company hereby grants to the Participant, as of the Grant
Date specified above, the number of PRSUs specified above, subject to adjustment
as provided for in the Plan, on the terms and conditions set forth in this
Agreement, including, without limitation, in Appendix I, II, III and IV attached
hereto, and the Plan. The number of PRSUs granted under this Agreement
represents the target number of PRSUs that can be earned by the Participant
under this Agreement. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock, if any,
which may be issued pursuant to this Agreement, except as otherwise specifically
provided for in the Plan or this Agreement. The PRSUs shall be credited to a
separate book-entry account maintained for the Participant on the books of the
Company. The Participant’s interest in the book-entry account shall be that of a
general, unsecured creditor of the Company. 3. Vesting. Subject to the Plan and
the other terms of this Agreement, the PRSUs subject to this Agreement shall
vest in accordance with the performance matrix set forth on Appendix I (the
“Performance Matrix”). 4. Settlement. Any PRSUs subject to this Award that vest
in accordance with the terms of this Agreement and the Performance Matrix shall
be settled in the manner set forth in the Performance Matrix. 5.
Non-Transferability. No portion of the PRSUs may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, other than to the
Company as a result of forfeiture of the PRSUs as provided herein. 6. Governing
Law. All questions concerning the construction, validity and interpretation of
this Agreement, including but not limited to Appendix I, II, III and/or IV
hereto, shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without regard to the choice of law principles thereof. Any
suit, action or proceeding with respect to this Agreement shall be governed by
Section 13.11 of the Plan. 7. Legend. The Company may at any time place legends
referencing any applicable federal, state or foreign securities law restrictions
on all certificates, if any, representing shares of Common Stock issued pursuant
to this Agreement. The Participant shall, at the request of the Company,
promptly present to the Company any and all certificates, if any, representing
shares of Common Stock acquired pursuant to this Agreement in the possession of
the Participant in order to carry out the provisions of this Section 7. 8.
Securities Representations. This Agreement is being entered into by the Company
in reliance upon the following express representations and warranties of the
Participant. The Participant hereby acknowledges, represents and warrants that:
(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 8. 2



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q003.jpg]
(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, then any shares of Common Stock issued hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register any such shares of Common Stock (or
to file a “re-offer prospectus”). (c) If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the Participant
understands that (i) the exemption from registration under Rule 144 shall not be
available unless (A) a public trading market then exists for the Common Stock,
(B) adequate information concerning the Company is then available to the public,
and (C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with, and (ii) any sale of shares of Common Stock issued hereunder may
be made only in limited amounts in accordance with the terms and conditions of
Rule 144 or any exemption therefrom. 9. Entire Agreement; Amendment. Except as
expressly set forth herein, this Agreement, together with the Plan, contains the
entire agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter;
provided however, that the restrictive covenants contained in Appendix III
hereto are in addition to and not in lieu of any other restrictive covenants by
which the Participant may be bound. The Committee shall have the right, in its
sole discretion, to modify or amend this Agreement from time to time in
accordance with and as provided in the Plan. The Company shall give written
notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof. 10. Notices;
Electronic Delivery and Acceptance. Any notice hereunder by the Participant
shall be given to the Company in writing and such notice shall be deemed duly
given only upon receipt thereof by the General Counsel of the Company. Any
notice hereunder by the Company shall be given to the Participant in writing and
such notice shall be deemed duly given only upon receipt thereof at such address
as the Participant may have on file with the Company. The Company may, in its
sole discretion, decide to deliver any documents related to PRSUs awarded under
the Plan or future PRSUs that may be awarded under the Plan by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means. By accepting this Award, the Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company. 11. No Right to Employment or
Service. Any questions as to whether and when there has been a Termination of
Employment and the cause of such Termination of Employment shall be determined
in the sole discretion of the Committee. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company, its Subsidiaries or
its Affiliates to terminate the Participant’s employment or service at any time,
for any reason and with or without Cause, and shall not guarantee any right to
future employment. 12. Transfer of Personal Data. The Participant authorizes,
agrees and unambiguously consents to the transmission by the Company (or any
Subsidiary) of any personal data information 3



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q004.jpg]
related to the PRSUs awarded under this Agreement for legitimate business
purposes (including, without limitation, the administration of the Plan), to the
extent permitted by applicable law. This authorization and consent is freely
given by the Participant. 13. Compliance with Laws. Notwithstanding anything in
this Agreement to the contrary, the grant of PRSUs and any issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the PRSUs or any shares of Common Stock or other property pursuant to this
Agreement if any such issuance would violate any such requirements or laws. As a
condition to the settlement of the PRSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation. 14. Binding
Agreement. This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns. 15. Headings. The
titles and headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be a part of this
Agreement. 16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument. 17. Further Assurances. Each party
hereto shall do and perform (or shall cause to be done and performed) all such
further acts and shall execute and deliver all such other agreements,
certificates, instruments and documents as either party hereto reasonably may
request in order to carry out the intent and accomplish the purposes of this
Agreement and the Plan and the consummation of the transactions contemplated
thereunder. 18. Severability. The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law. 19. Acquired Rights. The Participant acknowledges and agrees
that: (a) the Company may terminate or amend the Plan at any time; (b) the award
of PRSUs made under this Agreement is completely independent of any other award
or grant and is made at the sole discretion of the Company; (c) no past grants
or awards (including, without limitation, the PRSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary compensation and shall not be considered as part of such compensation
in the event of severance, redundancy or resignation. 4



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q005.jpg]
20. Acceptance of Agreement. Notwithstanding anything herein to the contrary, in
order for this Award to become effective, the Participant must acknowledge
acceptance of this Agreement no later than the sixtieth (60th) day following the
Grant Date (the “Final Acceptance Date”). If the Participant’s acceptance of
this Agreement does not occur by the Final Acceptance Date, then the entire
Award will be forfeited and cancelled without any consideration therefor, except
as otherwise determined in the Committee’s sole and absolute discretion. 21. No
Waiver. No waiver or non-action by either party hereto with respect to any
breach by the other party of any provision of this Agreement shall be deemed or
construed to be a waiver of any succeeding breach of such provision or as a
waiver of the provision itself. 22. No Rights as a Stockholder. The
Participant’s interest in the PRSUs shall not entitle the Participant to any
rights as a stockholder of the Company. The Participant shall not be deemed to
be the holder of, or have any of the rights and privileges of a stockholder of
the Company in respect of, the shares of Common Stock unless and until shares of
Common Stock have been issued to the Participant in accordance with this
Agreement and the Plan. 23. Withholding. Notwithstanding the withholding
provision in the Plan or anything else in this Agreement: (a) If in the tax
jurisdiction in which the Participant resides, a tax withholding obligation
arises upon vesting of the PRSUs (regardless of when the Common Stock underlying
the PRSUs are delivered to the Participant), on each date that all or a portion
of the PRSUs actually vests, if (1) the Company does not have in place an
effective registration statement under the Securities Act and there is not a
Securities Act exemption available under which the Participant may sell Common
Stock or (2) the Participant is subject to a Company-imposed trading blackout,
then unless the Participant has made other arrangements satisfactory to the
Company, the Company will withhold from the shares of Common Stock to be
delivered to the Participant such number of shares of Common Stock as are
sufficient in value (as determined by the Company in its sole discretion) to
cover the amount of the tax withholding obligation. (b) If in the tax
jurisdiction in which the Participant resides, a tax withholding obligation
arises upon delivery of the Common Stock underlying the PRSUs (regardless of
when vesting occurs), then following each date that all or a portion of the
PRSUs actually vests, the Company will defer the delivery of the Common Stock
otherwise deliverable to the Participant until the earliest of: (1) the date of
the Participant’s Termination of Employment, (2) the date that the short-term
deferral period under Section 409A of the Code expires with respect to such
vested RSUs, or (3) the date on which the Company has in place an effective
registration statement under the Securities Act or there is a Securities Act
exemption available under which the Participant may sell Common Stock and on
which the Participant is not subject to a Company-imposed trading blackout (the
earliest of such dates, the “Delivery Date”). If on the Delivery Date (x) the
Company does not have in place an effective registration statement under the
Securities Act and there is not a Securities Act exemption available under which
the Participant may sell shares of Common Stock or (y) the Participant is
subject to a Company-imposed trading blackout, then unless the Participant has
made other arrangements satisfactory to the Company, the Company will withhold
from the shares of Common Stock to be delivered to the Participant such number
of shares of 5



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q006.jpg]
Common Stock as are sufficient in value (as determined by the Company in its
sole discretion) to cover the amount of the tax withholding obligation. 24.
Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the PRSUs are intended to be exempt from the applicable requirements of Section
409A of the Code and shall be limited, construed and interpreted in accordance
with such intent. 25. Non-U.S. Provisions. The Award and the shares of Common
Stock subject to the Award and payable pursuant to Section 4 of this Agreement
shall be subject to any special terms and conditions for the Participant's
country set forth in Appendix IV attached hereto (the "Country Addendum").
Moreover, if the Participant relocates to one of the countries included in the
Country Addendum, the special terms and conditions for such country will apply
to the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Country Addendum constitutes part of this Agreement. [Remainder of
Page Intentionally Left Blank] 6



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q007.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [●].
AVAYA HOLDINGS CORP. By: Name: Title: PARTICIPANT [To be executed
electronically.] 7



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q008.jpg]
Appendix I PRSUs Performance Matrix The “target” number of PRSUs eligible to
vest and be earned under this Agreement in accordance with this Performance
Matrix is [#QuantityGranted#] (the “Target PRSUs”). However, the Participant is
eligible to earn between 0%-150% of the Target PRSUs based on the Company’s
level of achievement of the performance factors described below. In no event
shall the Participant be eligible to earn more than 150% of the Target PRSUs
(the “Maximum PRSUs”). This performance award consists of three, separately
measured fiscal year performance periods, each from October 1 of each of 2019,
2020, and 2021 through September 30 of each of 2020, 2021, and 2022,
respectively (each, a “Performance Year”, and collectively, the “Performance
Period”). The “Performance Factor” shall be Adjusted EBITDA, as separately
measured for each applicable Performance Year. “Adjusted EBITDA” shall mean
EBITDA as reported in the Company’s Form 10-K for the applicable Performance
Year, excluding the impact of: adjustments for fresh start accounting;
restructuring costs; advisory fees; investment banking, legal fees, integration
costs and accelerated compensation expense relating to actual or potential
acquisitions or divestitures, non-cash share- based compensation, asset
impairment charges, gain or loss on sale/disposal of long-lived assets, gain or
loss on the sale of a business, gain or loss on extinguishment or modification
of debt, gain or loss on equity investment, resolution of legal matters
(including reserves, settlements, and certain legal costs), changes in fair
value of derivatives and Emergence Date Warrants as defined within Form 10-K,
securities registration fees, gain or loss on foreign currency transactions, and
pension/OPEB/nonretirement post-employment retirement benefits and long-term
disability costs. In addition, the Compensation Committee shall equitably adjust
(1) Adjusted EBITDA for any Performance Year to reflect the impact of other
special or non-recurring events not known as of the grant date of the Award if
it determines such adjustment is necessary in order to prevent the enlargement
or dilution of any benefits with respect to the Award; except that, any
adjustment for the results of operations of acquired businesses shall be
excluded for the Performance Year in which such acquisition occurs and (2) the
Maximum Adjusted EBITDA targets if the aggregate incremental accrual / expense
under such year’s Annual Incentive Plan associated with above- target attainment
of Adjusted EBITDA for such fiscal year is materially different from $14M (i.e.,
if such incremental accrual / expense exceeds $14M, the amount of such excess
will be deducted from the target for such year and if $14M exceeds such
incremental accrual / expense, the excess will be added to the target for such
year) and if the Compensation Committee determines such adjustment is necessary
in order to prevent the enlargement or dilution of any benefits with respect to
the Award. For each Performance Year, up to 1/3rd of the Maximum PRSUs shall
become eligible to vest (subject to the other terms and conditions set forth
herein) based on the Company’s actual level of achievement of the Performance
Factor as compared to the threshold, target and maximum levels set forth on
Appendix II, as illustrated in the table below: Appendix I - 1



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q009.jpg]
Level of Percentage of PRSUs Eligible to be Earned Performance Year Achievement
(as a percentage of 1/3 of the Target PRSUs) Fiscal 2020 Below Threshold 0%
October 1, 2019 – Threshold 50% September 30, 2020 Target 100% Maximum 150%
Fiscal 2021: Below Threshold 0% October 1, 2020- Threshold 50% September 30,
2021 Target 100% Maximum 150% Fiscal 2022: Below Threshold 0% October 1, 2021-
Threshold 50% September 30, 2022 Target 100% Maximum 150% If, upon conclusion of
the applicable Performance Year, achievement of the Performance Factor exceeds a
specified level for such Performance Factor, but is below the next specified
level, the percentage of PRSUs earned and eligible to vest shall be linearly
interpolated on a straight-line basis. No PRSUs shall be earned in respect of
the Performance Factor for any Performance Year for which achievement of the
Performance Factor falls below the “Threshold” level established for that
Performance Year. Determination of Eligible Units. Within 60 days following the
Company’s delivery of audited financial statements in respect of the applicable
Performance Year, the Committee will determine (i) whether and to what extent
the Performance Factor has been achieved, and (ii) the number of PRSUs that are
deemed earned in respect of such Performance Year (the date such determination
is made, the “Determination Date”), which PRSUs shall remain eligible to vest on
the later of (x) February 15, 2023 and (y) five days after the Determination
Date (as applicable, the “Vesting Date”), so long as the Participant has not
incurred a Termination of Employment prior to such date (the “Eligible Units”).
The number of Eligible Units (if any) will be further adjusted following the end
of the Performance Period (but prior to the Vesting Date) based on the TSR
Modifier described below. Following the end of the Performance Period, any PRSUs
that do not constitute Eligible Units following the Committee’s determination
thereof will be automatically forfeited by the Participant without
consideration. Except as otherwise set forth herein, if the Participant incurs a
Termination of Employment prior to the Vesting Date, all PRSUs granted under
this Agreement shall be forfeited. Appendix I - 2



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q010.jpg]
Modifier Based on TSR (the “TSR Modifier”). Notwithstanding the foregoing,
following the end of the Performance Period, the Company will measure its total
shareholder return (“TSR”) relative to the other entities in the TSR Index (as
defined below), as measured from the grant date through the last day of the
Performance Period, in order to determine whether a performance modifier equal
to +/- 25% will be applied to the number of Eligible Units certified by the
Compensation Committee as “earned” as a result of achievement of the Performance
Factor for the Performance Period. If, following the end of the Performance
Period, the Company’s Percentile is above 75%, then an additional number of
PRSUs granted under this Agreement shall constitute Eligible Units, with such
additional number to be calculated by multiplying (i) the number of Eligible
Units earned in respect of the Performance Factor during the Performance Period
by (ii) 1.25; provided, that in no event shall more than the Maximum PRSUs vest
under this Agreement and, provided, further that if the Company’s absolute TSR
is negative for the Performance Period, that in no event shall more than the
Target PRSUs vest under this Agreement. If, following the end of the Performance
Period, the Company’s Percentile is at or below 25%, then the number of Eligible
Units earned in respect of the Performance Factor during the Performance Period
and that are eligible to vest shall be reduced to a number of PRSUs to be
calculated by multiplying (i) the number of Eligible Units earned in respect of
the Performance Factor during the Performance Period by (ii) 0.75. Determination
of TSR: TSR for the Company and each other entity in the TSR Index shall be
determined in accordance with the following formula. TSR shall be equal to (a)
divided by (b), expressed as a percentage, where: (a) is equal to the sum of (i)
and (ii), where (i) is the difference determined by the Ending Price minus the
Starting Price (each as defined below); and (ii) is the sum of all dividends
paid on common stock during the Performance Period, provided that all dividends
are treated as reinvested in the Company’s common stock on the ex-dividend date;
and (b) is equal to the Starting Price. For purposes of determining TSR:
“Starting Price” means, with respect to the Company, the average closing price
of one share of the Company’s common stock on the applicable stock exchange
during the 30 days immediately preceding and including the grant date, and, for
each other entity in the TSR Index, means such entity’s closing price on the
grant date. “Ending Price” means, with respect to the Company, the average
closing price of one share of the Company’s common stock on the applicable stock
exchange during the 30 days immediately preceding and including the last day of
the Performance Period, and, for each other entity in the TSR Index, means such
entity’s closing price on the last trading day included in the Performance
Period. Appendix I - 3



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q011.jpg]
The Company’s “Percentile” shall be equal to the absolute value of the
difference obtained by 100% minus the quotient of (A) the Rank (as defined
below), divided by (B) the total number of entities in the TSR Index (including
the Company, but after removal of any entities in accordance with calculation of
the Rank), expressed as a percentage. The Company’s “Rank” shall be determined
by the Company’s position within the ranking of each entity in the TSR Index (as
defined below, which includes the Company) in descending order based on their
respective TSRs (with the highest TSR having a Rank of one). For purposes of
developing the ordering provided in the immediately-preceding sentence, (A) any
entity that filed for bankruptcy protection under the United States Bankruptcy
Code during the Performance Period shall be assigned the lowest order of any
entity in the TSR Index, and (B) any entity that is acquired during the
Performance Period, or otherwise no longer listed on a national securities
exchange at the end of the Performance Period (other than the Company), shall be
removed from the TSR Index and shall be excluded for purposes of ordering the
entities in the TSR Index (and for purposes of calculating the Company’s
Percentile). In addition to the Company, the “TSR Index” shall be comprised of
the Russell 2000 Index as in effect on the grant date, subject to adjustment at
end of the Performance Period as set forth in the definition of Rank above.
Treatment upon a Change in Control; Qualifying Terminations. The provisions of
Section 10.1 of the Plan shall govern the treatment of the PRSUs upon the
occurrence of a Change in Control; provided, that if the Committee determines to
treat the PRSUs in accordance with Section 10(1)(a) of the Plan (i.e., if the
PRSUs are continued, assumed or substituted in connection with such Change in
Control), the following provisions shall apply: in the event the Participant
incurs a Termination of Employment prior to the Vesting Date as a result of the
Participant’s Termination of Employment without Cause (other than death or
Disability), or by the Participant for Good Reason (any such Termination of
Employment, a “Qualifying Termination”), and such Qualifying Termination occurs
(i) only to the extent the Participant is also a participant in the Avaya Inc.
Change in Control Severance Plan, during a Potential Change in Control Period,
as such term is defined in the Avaya Inc. Change in Control Severance Plan or
(ii) within the twelve (12) month period immediately following a Change in
Control, subject to the Participant’s execution, delivery and non-revocation of
a customary release of claims in favor of the Company and its subsidiaries and
affiliates within sixty (60) days of such Termination of Employment and
continued compliance with Appendix I to this Agreement, (1) any Eligible Units
attributable to a Performance Year ending prior to the date of such Termination
of Employment shall immediately vest and be settled, and (2) any PRSUs eligible
to be earned based upon achievement of the Performance Factor for (i) the
Performance Year in which such Termination of Employment occurs and (ii) any
Performance Year commencing following the date of such Termination of
Employment, shall immediately vest and be settled at “target” level achievement.
Any PRSUs that do not vest as a result of the foregoing sentence shall
immediately be cancelled and forfeited for no consideration. Upon a Change in
Control, the Compensation Committee will apply the TSR Modifier to the number of
Eligible Units attributable to any Performance Year that has elapsed as of the
Change Appendix I - 4



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q012.jpg]
in Control date, with the last day of the Performance Period being deemed to be
the effective date of the Change in Control for purposes of applying the TSR
Modifier. Settlement of Eligible Units. Any PRSUs that become vested on the
Vesting Date will be settled within 10 business days following the Vesting Date,
subject to Section 23 of the Agreement. Appendix I - 5



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q013.jpg]
Appendix II Threshold, Target and Maximum Levels Applicable to the Performance
Factor (Adjusted EBITDA, in Millions) Performance Year Threshold Target Maximum
Fiscal 2020 October 1, 2019 -September 30, 2020 Fiscal 2021 October 1,
2020-September 30, 2021 Fiscal 2022 October 1, 2021-September 30, 2022 Levels
shown above are subject to any applicable adjustments permitted under the Plan.
Appendix II - 1



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q014.jpg]
Appendix III NON-DISCLOSURE, IP ASSIGNMENT, NON-COMPETITION AND NON-SOLICITATION
By executing the Award Agreement, the Participant acknowledges the importance to
Avaya Holdings Corp. and its Affiliates existing now or in the future
(hereinafter referred to collectively as the “Company” or “Avaya”), of
protecting its confidential information and other legitimate business interests,
including, without limitation, the valuable trade secrets and good will that it
develops or acquires. The Participant further acknowledges that the Company is
engaged in a highly competitive business, that its success in the marketplace
depends upon the preservation of its confidential information and industry
reputation, and that obtaining agreements such as this one from its employees is
reasonable and necessary. The Participant undertakes the obligations in this
Appendix III in consideration of the Participant’s initial and/or ongoing
relationship with the Company, this Award, the Participant’s being granted
access to trade secrets and other confidential information of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
the Participant acknowledges. As used in this Appendix III, “relationship”
refers to a Participant’s employment or association as an advisor, consultant or
contractor, with the Company, as applicable. 1. Loyalty and Conflicts of
Interest 1.1. Exclusive Duty. During the Participant’s relationship with the
Company, the Participant will not engage in any other business activity that
creates a conflict of interest except as permitted by the Company’s Code of
Conduct, as in effect from time to time. 1.2. Compliance with Company Policy.
The Participant will comply with all lawful policies, practices and procedures
of the Company, as these may be implemented and/or changed by the Company from
time to time. Without limiting the generality of the foregoing, the Participant
acknowledges that the Company may from time to time have agreements with other
Persons which impose obligations or restrictions on the Company regarding
Intellectual Property, as defined below, created during the course of work under
such agreements and/or regarding the confidential nature of such work. The
Participant will comply with and be bound by all such obligations and
restrictions which the Company conveys to the Participant and will take all
actions necessary (to the extent within Participant’s power and authority) to
discharge the obligations of the Company under such agreements. 2.
Confidentiality 2.1. Nondisclosure and Nonuse of Confidential Information. All
Confidential Information, as defined below, which the Participant creates or has
access to as a result of the Participant’s relationship with the Company, is and
shall remain the sole and exclusive property of the Company. The Participant
will never, directly or indirectly, use or disclose any Confidential
Information, except (a) as required for the proper performance of the
Participant’s regular duties for the Company, (b) as expressly authorized in
writing in advance by the Company’s General Counsel, (c) as required by
applicable law or regulation, or (d) as may be reasonably determined by the
Participant to be necessary in connection with the enforcement of Participant’s
rights in Appendix III - 1



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q015.jpg]
connection with this Appendix III. This restriction shall continue to apply
after the termination of the Participant’s relationship with the Company or any
restriction time period set forth in this Appendix III, howsoever caused. The
Participant shall furnish prompt notice to the Company’s General Counsel of any
required disclosure of Confidential Information sought pursuant to subpoena,
court order or any other legal process or requirement, and shall provide the
Company a reasonable opportunity to seek protection of the Confidential
Information prior to any such disclosure, to the greatest extent time and
circumstances permit. 2.2. Permissible Disclosure. Nothing in the Award
Agreement or this Appendix III shall prohibit or restrict the Company, the
Participant or their respective attorneys from: (i) making any disclosure of
relevant and necessary information or documents in any action, investigation, or
proceeding relating to the Award Agreement, including without limitation, this
Appendix III, or the Plan, or as required by law or legal process, including
with respect to possible violations of law; (ii) participating, cooperating, or
testifying in any action, investigation, or proceeding with, or providing
information to, any governmental agency or legislative body, any self-regulatory
organization, and/or pursuant to the Sarbanes-Oxley Act; or (iii) accepting any
U.S. Securities and Exchange Commission awards. In addition, nothing in this
Agreement or the Plan prohibits or restricts Avaya or the Participant from
initiating communications with, or responding to any inquiry from, any
regulatory or supervisory authority regarding any good faith concerns about
possible violations of law or regulation. 2.3. Trade Secrets. Pursuant to 18
U.S.C. § 1833(b), the Participant will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
of Avaya that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to the Participant’s
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. If the Participant
files a lawsuit for retaliation by Avaya for reporting a suspected violation of
law, the Participant may disclose the trade secret to the Participant’s attorney
and use the trade secret information in the court proceeding, so long as the
Participant files any document containing the trade secret under seal and does
not disclose the trade secret except under court order. Nothing in this
Agreement or the Plan is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. 2.4. Use and Return of Documents. All documents, records, and files, in
any media of whatever kind and description, relating to the business, present or
otherwise, of the Company, and any copies (including, without limitation,
electronic), in whole or in part, thereof (the “Documents” and each
individually, a “Document”), whether or not prepared by the Participant, shall
be the sole and exclusive property of the Company. Except as required for the
proper performance of the Participant’s regular duties for the Company or as
expressly authorized in writing in advance by the Company, the Participant will
not copy any Documents or remove any Documents or copies or derivatives thereof
from the premises of the Company. The Participant will safeguard, and return to
the Company immediately upon termination of the Participant’s relationship with
the Company, and at such other times as may be specified by the Company, all
Documents and other property of the Company, and all documents, records and
files of its customers, subcontractors, vendors, and suppliers (“Third-Party
Documents” and each individually a “Third-Party Document”), as well as all other
property of such customers, Appendix III - 2



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q016.jpg]
subcontractors, vendors and suppliers, then in the Participant’s possession or
control. Provided, however, if a Document or Third-Party Document is on
electronic media, the Participant may, in lieu of surrender of the Document or
Third-Party Document, provide a copy on electronic media to the Company and
delete and overwrite all other electronic media copies thereof. Upon request of
any duly authorized officer of the Company, the Participant will disclose all
passwords necessary or desirable to enable the Company to obtain access to the
Documents and Third-Party Documents. Notwithstanding any provision of this
Section 2.4 to the contrary, the Participant shall be permitted to retain copies
of all Documents evidencing Participant’s hire, equity, compensation rate and
benefits, this Appendix III, and any other agreements between the Participant
and the Company that the Participant has signed or electronically accepted. 3.
Non-Competition, Non-Solicitation, and Other Restricted Activity 3.1.
Non-Competition. This paragraph is applicable to Participants who hold Senior
Director and higher positions as of the date this Award is accepted. During the
Participant’s relationship with the Company and for a period of twelve (12)
months immediately following the termination of the Participant’s relationship
with the Company for any reason, whether voluntary or involuntary, the
Participant will not, directly or indirectly, whether paid or not, (a) serve as
a partner, principal, licensor, licensee, employee, consultant, officer,
director, manager, agent, affiliate, representative, advisor, promoter,
associate, investor, or otherwise for, (b) directly or indirectly, own,
purchase, organize or take preparatory steps for the organization of, or (c)
build, design, finance, acquire, lease, operate, manage, control, invest in,
work or consult for or otherwise join, participate in or affiliate him or
herself with, any business whose business, product(s) or operations are in any
respect competitive with or otherwise similar to the Company’s business. The
foregoing covenant shall cover the Participant’s activities in every part of the
Territory. “Territory” shall mean (a) all states of the United States of America
from which the Company derived revenue or conducted business at any time during
the two-year period prior to the date of the termination of the Participant’s
relationship with the Company; and (b) all other countries from which the
Company derived revenue or conducted business at any time during the two-year
period prior to the date of the termination of the Participant’s relationship
with the Company. The foregoing shall not prevent: (a) passive ownership by the
Participant of no more than two percent (2%) of the equity securities of any
publicly traded company; or (b) the Participant’s providing services to a
division or subsidiary of a multi-division entity or holding company, so long as
(i) no division or subsidiary to which the Participant provides services is in
any way competitive with or similar to the business of the Company, and (ii) the
Participant is not involved in, and does not otherwise engage in competition on
behalf of, the multi-division entity or any competing division or subsidiary
thereof. 3.2. Good Will. Any and all good will which the Participant develops
during his or her relationship with the Company with any of the customers,
prospective customers, subcontractors or suppliers of the Company shall be the
sole, exclusive and permanent property of the Company, and shall continue to be
such after termination of the Participant’s relationship with the Company,
howsoever caused. 3.3. Non-Solicitation of Customers. During the Participant’s
relationship with the Company and for a period of twelve (12) months immediately
following the termination of Appendix III - 3



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q017.jpg]
the Participant’s relationship with the Company for any reason, whether
voluntary or involuntary, the Participant will not, directly or indirectly,
contact, or cause to be contacted, directly or indirectly, or engage in any form
of oral, verbal, written, recorded, transcribed, or electronic communication
with any customer of the Company for the purposes of conducting business that is
competitive with or similar to that of the Company or for the purpose of
disadvantaging the Company’s business in any way; provided that this restriction
applies (i) only with respect to those customers who are or have been a customer
of the Company at any time within the immediately preceding one-year period or
whose business has been solicited on behalf of the Company by any of its
officers, employees or agents within said one-year period, other than by form
letter, blanket mailing or published advertisement, and (ii) only if the
Participant has performed work for such customer during his or her relationship
with the Company, has been introduced to, or otherwise had contact with, such
customer as a result of his or her relationship with the Company, or has had
access to Confidential Information which would assist in the solicitation of
such customer. The foregoing restrictions shall not apply to general
solicitation or advertising, including through media and trade publications.
3.4. Non-Solicitation/Non-Hiring of Employees and Independent Contractors.
During his or her relationship with the Company and for a period of twelve (12)
months immediately following the termination of the Participant’s relationship
with the Company for any reason, whether voluntary or involuntary, the
Participant will not, and will not assist anyone else to, (a) hire or solicit
for hiring any employee of the Company or seek to persuade or induce any
employee of the Company to discontinue employment with the Company, or (b) hire
or engage any independent contractor providing services to the Company, or
solicit, encourage or induce any independent contractor providing services to
the Company to terminate or diminish in any substantial respect its relationship
with the Company. For the purposes of this Appendix III, an “employee” or
“independent contractor” of the Company is any person who is or was such at any
time within the preceding six-month period. The foregoing restrictions shall not
apply to general solicitation or advertising, including through media, trade
publications and general job postings. 3.5. Non-Solicitation of Others. The
Participant agrees that for a period of twelve (12) months immediately following
the termination of the Participant’s relationship with the Company, for any
reason, whether voluntary or involuntary, the Participant will not solicit,
encourage, or induce, or cause to be solicited, encouraged or induced, directly
or indirectly, any franchisee, joint venture, supplier, vendor or contractor who
conducted business with the Company at any time during the two year period
preceding the termination of his or her relationship with the Company, to
terminate or adversely modify any business relationship with the Company, or not
to proceed with, or enter into, any business relationship with the Company, nor
shall the Participant otherwise interfere with any business relationship between
the Company and any such franchisee, joint venture, supplier, vendor or
contractor. 3.6. Notice of New Address and Employment. During the twelve
(12)-month period immediately following the termination of Participant’s
relationship with the Company, for any reason, whether voluntary or involuntary,
the Participant will promptly provide the Company with pertinent information
concerning each new job or other business activity in which the Participant
engages or plans to engage during such twelve (12)-month period as the Company
may reasonably request in order to determine the Participant’s continued
compliance with his or her obligations under this Appendix III. The Participant
shall notify any new employer(s) of the Appendix III - 4



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q018.jpg]
Participant’s obligations under this Appendix III, and hereby consents to
notification by the Company to such employer(s) concerning his or her
obligations under this Appendix III. The Company shall treat any such notice and
information as confidential, and will not use or disclose the information
contained therein except to enforce its rights hereunder. Any breach of this
Section 3.6 shall constitute a material breach of this agreement. 3.7.
Acknowledgement of Reasonableness; Remedies. In signing or electronically
accepting the Award Agreement, the Participant gives the Company assurance that
the Participant has carefully read and considered all the terms and conditions
hereof. The Participant acknowledges without reservation that each of the
restraints contained herein is necessary for the reasonable and proper
protection of the good will, Confidential Information and other legitimate
business interests of the Company, that each and every one of those restraints
is reasonable in respect to subject matter, length of time, and geographic area;
and that these restraints will not prevent the Participant from obtaining other
suitable employment during the period in which Participant is bound by them. The
Participant will never assert, or permit to be asserted on the Participant’s
behalf, in any forum, any position contrary to the foregoing. Were the
Participant to breach any of the provisions of this Appendix III, the harm to
the Company would be irreparable. Therefore, in the event of such a breach or
threatened breach, the Company shall, in addition to any other remedies
available to it, have the right to obtain preliminary and permanent injunctive
relief against any such breach or threatened breach without having to post bond,
and the Participant agrees that injunctive relief is an appropriate remedy to
address any such breach. Without limiting the generality of the foregoing, or
other forms of relief available to the Company, in the event of the
Participant’s breach of any of the provisions of this Appendix III, the
Participant will forfeit any award or payment made pursuant to any applicable
severance or other incentive plan or program, or if a payment has already been
made, the Participant will be obligated to return the proceeds to the Company.
3.8. Unenforceability. In the event that any provision of this Appendix III
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. The
12-month period of restriction set forth in Sections 3.1, 3.3, 3.4 and 3.5
hereof and the 12-month period of obligation set forth in Section 3.6 hereof
shall be tolled, and shall not run, during any period of time in which the
Participant is in violation of the terms thereof, in order that the Company
shall have the agreed- upon temporal protection recited herein. 3.9. Limited
Exception for Attorneys. Insofar as the restrictions set forth in this Section 3
prohibit the solicitation, inducement or attempt to hire a licensed attorney who
is employed at the Company, they shall not apply if the Participant is a
licensed attorney and the restrictions contained herein are illegal, unethical
or unenforceable under the laws, rules and regulations of the jurisdiction in
which the Participant is licensed as an attorney. 3.10. Attorneys’ Fees and
Costs. Except as prohibited by law, the Participant shall indemnify the Company
from any and all costs and fees, including attorneys’ fees, incurred by the
Company in successfully enforcing the terms of this Award Agreement against the
Participant, (including, but not limited to, a court partially or fully granting
any application, motion, or petition by the Company for a temporary restraining
order, preliminary injunction, or Appendix III - 5



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q019.jpg]
permanent injunction), as a result of the Participant’s breach or threatened
breach of any provision contained herein. Upon successful enforcement, the
Company shall be entitled to recover from the Participant its costs and fees
incurred to date at any time during the course of a dispute (i.e., final
resolution of such dispute is not a prerequisite) upon written demand to the
Participant. 3.11. Enforcement. The Company agrees that it will not enforce
Sections 3.1, 3.3, 3.5 or the portion of Section 3.4 that prohibits Participant
from hiring Company employees and independent contractors to restrict
Participant’s employment in any jurisdiction in which such enforcement is
contrary to law or regulation to the extent that Participant is a resident of
such jurisdiction at the time Participant’s relationship with the Company
terminates and does not otherwise change residency during the restriction
period. 4. Intellectual Property 4.1. In signing or electronically accepting the
Award Agreement, the Participant hereby assigns and shall assign to the Company
all of his or her rights, title and interest in and to all inventions,
discoveries, improvements, ideas, mask works, computer or other apparatus
programs and related documentation, and other works of authorship (hereinafter
each designated “Intellectual Property”), whether or not patentable,
copyrightable or subject to other forms of protection, made, created, developed,
written or conceived by the Participant during the period of his or her
relationship with the Company, whether during or outside of regular working
hours, either solely or jointly with another, in whole or in part, either: (a)
in the course of such relationship, (b) relating to the actual or anticipated
business or research development of the Company, or (c) with the use of Company
time, material, private or proprietary information, or facilities, except as
provided in Section 4.5 below. 4.2. The Participant will, without charge to the
Company, but at its expense, execute a specific assignment of title to the
Company and do anything else reasonably necessary, including but not limited to
providing or signing additional documentation that is reasonably necessary to
the Company or its designee, to enable the Company to secure, maintain and/or
perfect a patent, copyright or other form of protection for said Intellectual
Property anywhere in the world. Participant agrees that this obligation shall
continue after Participant’s relationship with the Company terminates. If the
Company is unable because of Participant’s mental or physical incapacity or for
any other reason to secure Participant’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Intellectual Property assigned to the Company as above, then
Participant hereby irrevocably designates and appoints the Company or its
designee and its duly authorized officers and agents as Participant’s agent and
attorney in fact, to act for and on Participant’s behalf and instead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Participant. 4.3. The Participant acknowledges that the copyrights in
Intellectual Property created with the scope of his or her relationship with the
Company belong to the Company by operation of law. Participant further
acknowledges and agrees that the decision whether or not to commercialize or
market any Intellectual Property developed by Participant solely or jointly with
others is within the Company’s sole benefit and discretion and that no payment
will be due to Appendix III - 6



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q020.jpg]
Participant as a result of the Company’s efforts to commercialize or market such
Intellectual Property. 4.4. The Participant has previously provided to the
Company a list (the “Prior Invention List”) describing all inventions, original
works of authorship, developments, improvements, and trade secrets which were
made by the Participant prior to his or her relationship with the Company, which
belong to the Participant and which are not assigned to the Company hereunder
(collectively referred to as “Prior Inventions”); and, if no Prior Invention
List was previously provided, the Participant represents and warrants that there
are no such Prior Inventions. Participant will not incorporate, or permit to be
incorporated, any Prior Invention into an Avaya product, process, machine,
solution or system without the Company’s prior written consent. Notwithstanding
the foregoing sentence, if, in the course of Participant’s relationship with the
Company, Participant incorporates into an Avaya product, process, machine,
solution or system a Prior Invention owned by Participant or in which
Participant has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use, sell, offer for sale and import, such Prior Invention as
part of or in connection with such product, process, machine, solution or
system. 4.5. Exception to Assignments. THE PARTICIPANT UNDERSTANDS THAT THE
PROVISIONS OF THIS AWARD AGREEMENT REQUIRING ASSIGNMENT OF INTELLECTUAL PROPERTY
(AS DEFINED ABOVE) TO THE COMPANY DO NOT APPLY TO ANY INTELLECTUAL PROPERTY FOR
WHICH NO EQUIPMENT, SUPPLIES, FACILITY, OR TRADE SECRET INFORMATION OF THE
COMPANY WAS USED AND WHICH WAS DEVELOPED ENTIRELY ON PARTICIPANT’S OWN TIME,
UNLESS (A) THE INVENTION RELATES (i) DIRECTLY TO THE BUSINESS OF THE COMPANY, OR
(ii) TO THE COMPANY’S ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT; (B) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY PARTICIPANT
FOR THE COMPANY; OR (C) THE INTELLECTUAL PROPERTY OTHERWISE QUALIFIES FULLY
UNDER THE PROVISIONS OF CALIFORNIA LABOR CODE SECTION 2870 (ATTACHED HERETO AS
EXHIBIT A). THE PARTICIPANT WILL ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY
INVENTIONS THAT PARTICIPANT BELIEVES MEET THE CRITERIA FOR THIS SECTION 4.5
EXCEPTION TO ASSIGNMENTS AND WHICH WERE NOT OTHERWISE DISCLOSED ON THE PRIOR
INVENTION LIST PREVIOUSLY DELIVERED TO THE COMPANY TO PERMIT A DETERMINATION OF
OWNERSHIP BY THE COMPANY. ANY SUCH DISCLOSURE WILL BE RECEIVED IN CONFIDENCE. 5.
Definitions Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 5 and as
provided elsewhere in this Appendix III. For purposes of this Appendix III, the
following definitions apply: Appendix III - 7



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q021.jpg]
“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, contract or equity interest. “Confidential Information”
means any and all information of the Company, whether or not in writing, that is
not generally known by others with whom the Company competes or does business,
or with whom it plans to compete or do business, and any and all information,
which, if disclosed, would assist in competition against the Company, including
but not limited to (a) all proprietary information of the Company, including but
not limited to the products and services, technical data, methods, processes,
know-how, developments, inventions, and formulae of the Company, (b) the
development, research, testing, marketing and financial activities and strategic
plans of the Company, (c) the manner in which the Company operates, (d) its
costs and sources of supply, (e) the identity and special needs of the
customers, prospective customers and subcontractors of the Company, and (f) the
people and organizations with whom the Company has business relationships and
the substance of those relationships. Without limiting the generality of the
foregoing, Confidential Information shall specifically include: (i) any and all
product testing methodologies, product test results, research and development
plans and initiatives, marketing research, plans and analyses, strategic
business plans and budgets, and technology grids; (ii) any and all vendor,
supplier and purchase records, including without limitation the identity of
contacts at any vendor, any list of vendors or suppliers, any lists of purchase
transactions and/or prices paid; and (iii) any and all customer lists and
customer and sales records, including without limitation the identity of
contacts at purchasers, any list of purchasers, and any list of sales
transactions and/or prices charged by the Company. Confidential Information also
includes any information that the Company may receive or has received from
customers, subcontractors, suppliers or others, with any understanding, express
or implied, that the information would not be disclosed. Notwithstanding the
foregoing, Confidential Information does not include information that (A) is
known or becomes known to the public in general (other than as a result of a
breach of Section 2 hereof by the Participant), (B) is or has been independently
developed or conceived by the Participant without use of the Company’s
Confidential Information or (C) is or has been made known or disclosed to the
Participant by a third party without a breach of any obligation of
confidentiality such third party may have to the Company of which the
Participant is aware. “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than the Company. 6. Compliance with Other
Agreements and Obligations The Participant represents and warrants that his or
her employment or other relationship with the Company and execution and
performance of the Award Agreement, including this Appendix III, will not breach
or be in conflict with any other agreement to which the Participant is a party
or is bound, and that the Participant is not now subject to any covenants
against competition or similar covenants or other obligations to third parties
or to any court order, judgment or decree that would affect the performance of
the Participant’s obligations hereunder or the Participant’s duties and
responsibilities to the Company, except as disclosed in writing to the Company’s
General Counsel no later than the time an executed copy of the Award Agreement,
including this Appendix III, is returned by the Participant. The Participant
will not disclose to or Appendix III - 8



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q022.jpg]
use on behalf of the Company, or induce the Company to use, any proprietary
information of any previous employer or other third party without that party’s
consent. Participant agrees that if in the course of his or her relationship
with the Company, Participant is asked for information relating to Participant’s
former employers’ business that would require Participant to reveal information
that is not publicly available, Participant will refrain from using and
providing such information. 7. Entire Agreement; Severability; Modification With
respect to the subject matter hereof, this Appendix III sets forth the entire
agreement between the Participant and the Company, and, except as otherwise
expressly set forth herein, supersedes all prior and contemporaneous
communications, agreements and understandings, written or oral, regarding the
same. If the Participant previously executed an Award Agreement with an Appendix
III or other schedule containing similar provisions, this Appendix III shall
supersede such agreement. In the event of conflict between this Appendix III and
any prior agreement between the Participant and the Company with respect to the
subject matter hereof, this Appendix III shall govern. The provisions of this
Appendix III are severable, and no breach of any provision of this Appendix III
by the Company, or any other claimed breach of contract or violation of law,
shall operate to excuse the Participant’s obligation to fulfill the requirements
of Sections 2, 3 and 4 hereof. No deletion, addition, marking, notation or other
change to the body of this Appendix III shall be of any force or effect, and
this Appendix III shall be interpreted as if such change had not been made. This
Appendix III may not be modified or amended, and no breach shall be deemed to be
waived, unless agreed to in writing by the Participant and the Company’s General
Counsel. If any provision of this Appendix III should, for any reason, be held
invalid or unenforceable in any respect, it shall not affect any other
provisions, and shall be construed by limiting it so as to be enforceable to the
maximum extent permissible by law. Provisions of this Appendix III shall survive
any termination if so provided in this Appendix III or if necessary or desirable
to accomplish the purpose of other surviving provisions. It is agreed and
understood that no changes to the nature or scope of the Participant’s
relationship with the Company shall operate to extinguish the Participant’s
obligations hereunder or require that a new agreement concerning the subject
matter of this Appendix III be executed. 8. Assignment Neither the Company nor
the Participant may make any assignment of this Appendix III or any interest in
it, by operation of law or otherwise, without the prior written consent of the
other; provided, however, the Company may assign its rights and obligations
under this Appendix III without the Participant’s consent (a) in the event that
the Participant is transferred to a position with one of the Company’s
Affiliates or (b) in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into any company or entity or
transfer to any company or entity all or substantially all of the business,
properties or assets of the Company or any division or line of business of the
Company with which the Participant is at any time associated. This Appendix III
shall inure to the benefit of and be binding upon the Participant and the
Company, and each of their respective successors, executors, administrators,
heirs, representatives and permitted assigns. Appendix III - 9



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q023.jpg]
9. Successors The Participant consents to be bound by the provisions of this
Appendix III for the benefit of the Company, and any successor or permitted
assign to whose employ the Participant may be transferred, without the necessity
that a new agreement concerning the subject matter or this Appendix III be
re-signed at the time of such transfer. 10. Acknowledgement of Understanding In
signing or electronically accepting the Award Agreement, the Participant gives
the Company assurance that the Participant has read and understood all of its
terms; that the Participant has had a full and reasonable opportunity to
consider its terms and to consult with any person of his or her choosing before
signing or electronically accepting; that the Participant has not relied on any
agreements or representations, express or implied, that are not set forth
expressly in the Award Agreement, including this Appendix III; and that the
Participant has signed the Award Agreement knowingly and voluntarily. [no more
text on this page] Appendix III - 10



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q024.jpg]
EXHIBIT A CALIFORNIA LABOR CODE SECTION 2870 INVENTION ON OWN TIME-EXEMPTION
FROM AGREEMENT “(a) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer. (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”
Appendix III - 11



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q025.jpg]
Appendix IV Country Addendum Special Terms and Conditions Applicable in
Countries Outside the United States Except as provided otherwise herein, any
capitalized term not defined in this Country Addendum shall have the same
meaning as is ascribed thereto in the Plan or the Agreement, as applicable. This
Country Addendum includes additional (or, if indicated, different) terms and
conditions that govern the Award granted to the Participant under the Plan if
the Participant works and/or resides in one of the countries listed below. If
the Participant is a citizen or resident of a country other than that in which
he or she is currently working and/or residing (or is considered as such for
local law purposes) or if the Participant transfers his or her service
relationship and/or residence to another country after the Award is granted, the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Participant. ALL
COUNTRIES OUTSIDE THE UNITED STATES Responsibility for Taxes. The Participant
acknowledges that, regardless of any action taken by the Company or, if
different, the Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. The Participant further acknowledges
that the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax- Related Items in connection with any aspect
of the Plan, including, but not limited to, the grant, vesting or exercise (if
applicable) of the Award, the delivery of shares of Common Stock, the subsequent
sale of any shares of Common Stock acquired pursuant to the Award and the
receipt of any dividends, dividend equivalents or other distributions with
respect to the shares of Common Stock; and (b) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make arrangements acceptable to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
sole discretion, to satisfy any withholding obligation for Tax-Related Items by
one or a combination of the following: (i) withholding from the Participant’s
wages or other cash compensation payable to the Participant by the Company
and/or the Employer; (ii) withholding from the proceeds of the sale of any
shares of Common Stock acquired pursuant to the Award either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Appendix IV - 1



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q026.jpg]
Participant’s behalf pursuant to this authorization without further consent);
(iii) withholding from any shares of Common Stock to be delivered to the
Participant pursuant to the Award; and/or (iv) any other method approved by the
Company and, to the extent required by applicable law or the Plan, approved by
the Committee. Depending on the withholding method, the Company and/or the
Employer may withhold for Tax- Related Items by considering statutory or other
withholding rates, including minimum or maximum rates in the jurisdiction(s)
applicable to the Participant. In the event of any over- withholding, the
Participant may receive a refund of any over-withheld amount in cash (without
interest and without entitlement to the equivalent amount in shares of Common
Stock). If the obligation for Tax-Related Items is satisfied by withholding
shares of Common Stock, for tax purposes, the Participant will be deemed to have
been issued the full number of shares of Common Stock to which he or she is
entitled pursuant to the Award, notwithstanding that a number of shares of
Common Stock are withheld to satisfy the obligation for Tax-Related Items. The
Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue the shares of Common Stock or the proceeds of the sale of shares of Common
Stock, if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items. Nature of Grant. In accepting the Award,
the Participant acknowledges, understands and agrees that: a) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, amended, suspended or terminated by the Company at any time, to the
extent permitted by the Plan; b) the grant of the Award is exceptional,
voluntary and occasional and does not create any contractual or other right to
receive future Awards, or benefits in lieu of Awards, even if Awards have been
granted in the past; c) all decisions with respect to future awards, if any,
will be at the sole discretion of the Company; d) the Award and the
Participant’s participation in the Plan shall not create or amend a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Subsidiary (including the Employer); e) the Participant is
voluntarily participating in the Plan; f) the future value of the underlying
shares of Common Stock is unknown, indeterminable and cannot be predicted with
certainty; g) if the Participant acquires shares of Common Stock, the value of
such shares of Common Stock may increase or decrease in value, even below the
per share exercise price; Appendix IV - 2



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q027.jpg]
h) unless otherwise agreed with the Company, the Award is not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of a Subsidiary; i) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
the Participant's Termination of Employment (for any reason whatsoever whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any); j) unless otherwise provided in the Plan or by
the Company in its discretion, the Award and any benefit that may be received
pursuant to this Agreement do not create any entitlement to have the Award or
any such benefit transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Common Stock underlying the Award; and k)
neither the Company nor any Subsidiary (including the Employer) shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Participant pursuant to the Award or the subsequent
sale of any shares of Common Stock acquired pursuant to the Award. No Advice
Regarding Grant. The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan or the Participant’s acquisition or sale
of the underlying shares of Common Stock. The Participant should consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
Language. The Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English so as to allow the Participant to understand
the terms and conditions of this Agreement or any other document related to the
Award and/or the Plan. Furthermore, if the Participant has received this
Agreement, or any other document related to the Award and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on participation in the Plan or on the Award or shares of Common
Stock acquired pursuant to the Award, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
undersigned to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Choice of Venue. Participant agrees to
the exclusive venue and jurisdiction of the State and Federal Courts located in
the state of Delaware and waives any objection based on lack of Appendix IV - 3



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q028.jpg]
jurisdiction or inconvenient forum. Any action relating to or arising out of
this Plan must be commenced within one year after the cause of action accrued.
Insider Trading / Market Abuse Restrictions. The Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions including, but not limited to, the United States (“U.S.”) and the
Participant’s country of residence, which may affect the Participant’s ability
to accept, acquire, sell or otherwise dispose of shares of Common Stock or
Awards, or rights linked to the value of shares of Common Stock during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws or regulations in the applicable
jurisdictions). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as set forth in the “Avaya Holdings Corp. Insider Trading
and Disclosure of Confidential Information Policy for Directors, Officers and
Employees.” The Participant is responsible for ensuring compliance with any
applicable restrictions. Exchange Control, Tax and/or Foreign Asset / Account
Reporting. Certain foreign asset and/or foreign account reporting requirements
and exchange controls may affect the Participant’s ability to purchase or hold
shares of Common Stock under the Plan or funds received from participating in
the Plan in a brokerage or bank account outside of the Participant’s country.
The Participant may be required to report such accounts, assets or transactions
to the tax or other authorities in the Participant’s country. The Participant
may also be required to repatriate sale proceeds or other funds received as a
result of his or her participation in the Plan to the Participant’s country
through a designated bank or broker and/or within a certain time after receipt.
The Participant is responsible for complying with any applicable regulations and
should consult with his or her personal legal and tax advisors for any details.
Data Privacy. This provision replaces Section 12 (Transfer of Personal Data) of
the Agreement: If the Participant would like to participate in the Plan, the
Participant will need to review the information provided in this Agreement and,
where applicable, declare consent to the processing and/or transfer of personal
data as described below. a) EEA+ Controller and Representative. If the
Participant is based in the European Union (“EU”), the European Economic Area,
Switzerland or, if and when the United Kingdom leaves the EU, the United Kingdom
(collectively “EEA+”), the Participant should note that the Company, with its
address at 350 Mt. Kemble Avenue, Morristown, NJ 07960, United States of
America, is the controller responsible for the processing of the Participant’s
personal data in connection with the Agreement and the Plan. The Company’s
representative in the EU is Avaya Deutschland GmbH, Theodor-Heuss Allee 112,
Frankfurt, Germany 60486. b) Data Collection and Usage. The Company collects,
uses and otherwise processes certain personal data about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, email address, date of birth, social insurance number,
passport or other identification number (e.g., resident registration number),
salary, nationality, job title, any shares of stock or Appendix IV - 4



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q029.jpg]
directorships held in the Company, details of all Awards or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, which the Company receives
from the Participant, the Employer or otherwise in connection with this
Agreement or the Plan (“Data”), for the purposes of implementing, administering
and managing the Plan and allocating the cash payment or shares of Common Stock
pursuant to the Plan. If the Participant is based in the EEA+, the legal basis,
where required, for the processing of Data by the Company is the necessity of
the data processing for the Company to (i) perform its contractual obligations
under this Agreement, (ii) comply with legal obligations established in the
EEA+, or (iii) pursue the legitimate interest of complying with legal
obligations established outside of the EEA+. If the Participant is based outside
of the EEA+, the legal basis, where required, for the processing of Data by the
Company is the Participant’s consent, as further described below. c) Stock Plan
Administration Service Providers. The Company transfers Data to Fidelity Stock
Plan Services, LLC, an independent service provider (the "Service Provider"),
which is assisting the Company by performing recordkeeping and administration
services for the Plan. In the future, the Company may select a different service
provider and share Data with such other provider serving in a similar manner.
The Service Provider will open an account for the Participant to receive and
trade shares of Common Stock acquired under the Plan. The Participant may be
asked to agree on separate terms and data processing practices with the Service
Provider, with such agreement being a condition to the ability to participate in
the Plan. d) International Data Transfers. In the event the Participant resides,
works or is otherwise located outside of the U.S., Data will be transferred from
the Participant’s country to the U.S., where the Company and its service
providers are based. The Participant understands and acknowledges that the U.S.
is not subject to an unlimited adequacy finding by the European Commission and
might not provide a level of protection of personal data equivalent to the level
of protection in the Participant’s country. As a result, in the absence of a
self-certification of the data recipient in the U.S. under the EU/U.S. or
Swiss/U.S. Privacy Shield Framework or the implementation of appropriate
safeguards such as the Standard Contractual Clauses adopted by the EU Commission
or binding corporate rules approved by the competent EU data protection
authority, the processing of personal data might not be subject to substantive
data processing principles or supervision by data protection authorities. In
addition, data subjects might have no or less enforceable rights regarding the
processing of their personal data. Neither the Company nor the Service Provider
is currently self-certified under the EU/U.S. or Swiss/U.S. Privacy Shield
Framework but the Company has Appendix IV - 5



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q030.jpg]
implemented binding corporate rules, among others, with its subsidiaries in the
EEA+. If the Participant is based in the EEA+, Data will be transferred from the
EEA+ to the Company based on the binding corporate rules. The Participant may
view a copy of such appropriate safeguards at
https://www.avaya.com/en/privacy/bcr/. The onward transfer of Data from the
Company to the Service Provider or, as the case may be, a different service
provider of the Company is based solely on the Participant’s consent, as further
described below. If the Participant is based outside of the EEA+, the Company’s
legal basis, where required, for the transfer of Data from the Participant’s
country to the Company and from the Company onward to the Service Provider or,
as the case may be, a different service provider of the Company is the
Participant’s consent, as further described below. e) Data Retention. The
Company will hold and use the Data only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan, or as
required to comply with legal or regulatory obligations, including under tax and
security laws. f) Data Subject Rights. The Participant may have a number of
rights under data privacy laws in his or her jurisdiction. Depending on where
the Participant is based, such rights may include the right to (i) request
access or copies of Data the Company processes, (ii) the rectification or
amendment of incorrect or incomplete Data, (iii) the deletion of Data, (iv)
request restrictions on the processing of Data, (v) object to the processing of
Data for legitimate interests, (vi) the portability of Data, (vi) lodge
complaints with competent authorities in the Participant’s jurisdiction, and/or
to (viii) receive a list with the names and addresses of any potential
recipients of Data. To receive additional information regarding these rights or
to exercise these rights, the Participant can contact the Company's data privacy
office at dataprivacy@avaya.com or, for the Participants in the EEA+, view the
Company's binding corporate rules at https://www.avaya.com/en/privacy/bcr/. g)
Necessary Disclosure of Personal Data. The Participant understands that
providing the Company with Data is necessary for the performance of the
Agreement and that the Participant’s refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. h) Voluntariness and
Consequences of Consent Denial or Withdrawal. Participation in the Plan is
voluntary and the Participant is providing any consents referred to herein on a
purely voluntary basis. The Participant understands that he or she may withdraw
any such consent at any time with future effect for any or no reason. If the
Participant does not consent, or if the Participant later seeks to withdraw the
Participant’s consent, the Participant’s salary from or employment and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant Awards to Appendix IV - 6



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q031.jpg]
the Participant or administer or maintain the Awards. For more information on
the consequences of refusal to consent or withdrawal of consent, the Participant
should contact the Company's data privacy office at dataprivacy@avaya.com.
Declaration of Consent. If the Participant is based in the EEA+, by accepting
the Award and indicating consent via the Company’s online acceptance procedure,
the Participant explicitly declares his or her consent to the onward transfer of
Data by the Company to the Service Provider or, as the case may be, a different
service provider of the Company in the U.S. as described above. If the
Participant is based outside of the EEA+, by accepting the Awards and indicating
consent via the Company’s online acceptance procedure, Participant explicitly
declares his or her consent to the entirety of the Data processing operations
described in this Agreement including, without limitation, the onward transfer
of Data by the Company to the Service Provider or, as the case may be, a
different service provider of the Company in the U.S. BELGIUM Acceptance of
Agreement. If the Award is an Option, the Participant should refer to the
separate Belgium Option Package for information about the tax impact of the
acceptance of the Award and consult his or her personal tax advisor for further
information. CANADA Method of Exercise and Payment. If this Award is an Option,
due to tax considerations in Canada and notwithstanding the provisions of
Section 6.4(d) of the Plan, the Participant may not pay the Per Share Exercise
Price by having the Company withhold shares of Common Stock issuable upon
exercise of the Option or in the form of Common Stock owned by the Participant.
The Company reserves the right to allow these forms of payment of the Per Share
Exercise Price for legal or administrative reasons. Delivery of Shares /
Settlement. The Award will be settled by the delivery of shares of Common Stock
and not by the delivery of cash or a combination of cash and shares of Common
Stock. Securities Law Notification. The Participant is permitted to sell any
shares of Common Stock acquired under the Plan through the Service Provider or
other such stock plan service provider as may be selected by the Company in the
future, provided the sale of shares takes place outside Canada through
facilities of a stock exchange on which the Common Stock is listed. The Common
Stock is currently listed on the New York Stock Exchange. Appendix IV - 7



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q032.jpg]
The following provisions will apply to individuals who are residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or directly
hereto, be drawn up in English. Consentement à la Langue Utilisée. Les parties
reconnaissent avoir exigé la rédaction en anglais de cette convention, ainsi que
de tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés
en vertu de, ou liés directement ou indirectement à, la présente convention.
Data Privacy. This provision supplements the above Data Privacy section of this
Country Addendum: The Participant hereby authorizes the Company and the
Company’s representatives to discuss with and obtain all relevant information
from all personnel, professional or not, involved in the administration and
operation of the Plan. The Participant further authorizes the Company and its
Subsidiaries (including the Employer) to disclose and discuss the Plan with
their advisors. The Participant further authorizes the Company and the Employer
to record and keep such information in Participant’s employment file. GERMANY No
country specific terms and conditions. INDIA Method of Exercise and Payment. If
this Award is an Option, due to exchange control considerations in India and
notwithstanding the provisions of Section 6.4(d) of the Plan, the Participant
may not pay the Per Share Exercise Price through a procedure whereby the
Participant delivers irrevocable instructions to a broker acceptable to the
Committee to sell a number of shares of Common Stock with an aggregate value
equal to the Per Share Exercise Price and deliver the proceeds of such sale to
the Company, unless all of the shares of Common Stock subject to the exercised
portion of the Option are sold at such time (i.e., a "sell-to-cover" method of
exercise and payment is not permitted but a "sell-all" method of exercise and
payment is permitted). The Company reserves the right to allow this form of
payment of the Per Share Exercise Price for legal or administrative reasons.
IRELAND No country specific terms and conditions. ITALY Method of Exercise and
Payment. If this Award is an Option, due to regulatory considerations in Italy
and notwithstanding the provisions of Section 6.4(d) of the Plan, the
Participant must pay the Appendix IV - 8



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q033.jpg]
Per Share Exercise Price through a procedure whereby the Participant delivers
irrevocable instructions to a broker acceptable to the Committee to sell a
number of shares of Common Stock with an aggregate value equal to the Per Share
Exercise Price and deliver the proceeds of such sale to the Company, provided
that all of the shares of Common Stock subject to the exercised portion of the
Option must be sold at such time (i.e., a "sell-all" method of exercise and
payment is required). The Company reserves the right to allow other forms of
payment of the Per Share Exercise Price for legal or administrative reasons.
Plan Document Acknowledgment. In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement in their entirety and
fully understands and accepts all provisions of the Plan and the Agreement. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves the following sections of the Agreement and the Country
Addendum: Vesting (for RSUs and PRSUs); Vesting and Exercisability (for
Options); Exercise Following Termination (for Options); Securities
Representation (for RSUs and PRSUs); Compliance with Laws; Further Assurances;
Acceptance of Agreement; Withholding and Responsibility for Taxes; Language;
Imposition of Other Requirements; Governing Law; Choice of Venue. MEXICO Plan
Document Acknowledgment. By accepting the Award, the Participant acknowledges
that he or she has received a copy of the Plan and the Agreement, which the
Participant has reviewed. The Participant acknowledges further that he or she
accepts all the provisions of the Plan and the Agreement. The Participant also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in the Nature of Grant section, which clearly
provide as follows: (i) the Participant’s participation in the Plan does not
constitute an acquired right; (ii) the Plan and the Participant’s participation
in it are offered by the Company on a wholly discretionary basis; (iii) the
Participant’s participation in the Plan is voluntary; and (iv) none of the
Company or its Subsidiaries (including the Employer) are responsible for any
decrease in the value of any shares of Common Stock (or the amount of any cash
payment) that may be acquired under the Plan. Labor Law Policy and
Acknowledgment. In accepting the Award, the Participant expressly recognizes
that Avaya Holdings Corp., with offices at 350 Mt. Kemble Avenue, Morristown, NJ
07960, United States of America, is solely responsible for the administration of
the Plan and that the Participant’s participation in the Plan does not
constitute an employment relationship between the Participant and the Company
since the Participant is participating in the Plan on a wholly commercial basis
and the Participant’s sole Employer is a Subsidiary in Mexico (“Avaya- Mexico”).
Based on the foregoing, the Participant expressly recognizes that the Plan and
the benefits that the Participant may derive from his or her participation in
the Plan do not establish any rights between the Participant and Avaya-Mexico,
and do not form part of the employment conditions and/or benefits provided by
Avaya-Mexico and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment. Appendix IV - 9



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q034.jpg]
The Participant further understands that his or her participation in the Plan is
a result of a unilateral and discretionary decision of the Company; therefore,
the Company reserves the absolute right to amend and/or discontinue the
Participant’s participation at any time without any liability to the
Participant. Finally, the Participant hereby declares that he or she does not
reserve any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to the Company and its Subsidiaries, branches, representation offices,
shareholders, officers, agents or legal representatives with respect to any
claim that may arise. Reconocimiento del Plan. Al aceptar este premio ("Award"),
el Participante reconoce que él o ella ha recibido una copia del plan y del
Contrato y que lo ha revisado. El Participante reconoce además que acepta todas
las disposiciones del Plan y del Contrato. El Participante de igual forma
reconoce que acepta los términos y condiciones establecidos en la sección
Naturaleza del Otorgamiento ("Nature of Grant"), que estipula claramente lo
siguiente: (i) la participación del Participante en el Plan no constituye un
derecho adquirido; (ii) la Compañía ofrece el plan y la Participación del
Participante en él de manera totalmente discrecional; (iii) la participación del
Participante en el Plan es voluntaria; y (iv) ninguna de las Compañías o
Subsidiarias (incluido el Patrón) son responsables de cualquier disminución en
el valor de las Acciones (o el monto de cualquier pago en efectivo) que pueda
adquirirse en virtud del Plan Política de la Ley Laboral y Reconocimiento. Al
aceptar este Premio ("Award"), el Participante reconoce expresamente que Avaya
Holdings Corp., con oficinas ubicadas en 350 Mt. Kemble Avenue, Morristown, New
Jersey 07960, U.S.A.., es el único responsable de la administración del Plan y
que la participación del Participante en el mismo, el pago del premio o la
adquisición de Acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, debido a que la participación de esa
persona en el Plan deriva únicamente de una relación comercial y el único Patrón
del participante es un Afiliada Mexicana de la Compañía (“Avaya-México”).
Derivado de lo anterior, el Participante reconoce expresamente que el Plan y los
beneficios que pudieran derivar para el Participante por su participación en el
mismo, no establecen ningún derecho entre el Participante e Avaya-México, y no
forman parte de las condiciones laborales y/o prestaciones otorgadas por
Avaya-México, y cualquier modificación al Plan o la terminación del mismo de
ninguna manera podrá ser interpretada como una modificación o desmejora de los
términos y condiciones de trabajo del Participante. Asimismo, el Participante
reconoce que su participación en el Plan es resultado de la decisión unilateral
y discrecional de la Compañía, por lo tanto, la Compañía se reserva el derecho
absoluto para modificar y/o discontinuar la participación del Participante en
cualquier momento, sin ninguna responsabilidad hacia el Participante. Finalmente
el Participante manifiesta que no se reserva ninguna acción o derecho que
ejercitar en contra dela Compañía, por cualquier compensación o daños en
relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia exime amplia y completamente a la Compañía, sus
Afiliadas, sucursales, oficinas de representación, sus accionistas,
administradores, agentes y representantes legales con respecto a cualquier
reclamo que pudiera surgir. Appendix IV - 10



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q035.jpg]
NETHERLANDS No country specific terms and conditions. SINGAPORE Securities Law
Notification. The grant of the Award is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the SFA under which it is exempt
from the prospectus and registration requirements and is not made with a view to
the underlying shares of Common Stock being subsequently offered for sale to any
other party. The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore. Any shares of Common Stock
acquired pursuant to the Award cannot be offered for sale in Singapore prior to
the six-month anniversary of the Grant Date, unless such offer or sale is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). SPAIN Labor Law Acknowledgement. By accepting the Award, the
Participant consents to participation in the Plan and acknowledges that the
Participant has received a copy of the Plan. The Participant understands that
the Company has unilaterally, gratuitously and in its sole discretion decided to
grant the Award under the Plan to individuals who may be employees of the
Company or its Subsidiaries throughout the world. The decision is limited and
entered into based upon the express assumption and condition that any grant will
not economically or otherwise bind the Company or any Subsidiary on an ongoing
basis, other than as expressly set forth in the Agreement. Consequently, the
Participant understands that the Award is granted on the assumption and
condition that the Award and any shares of Common Stock acquired pursuant to the
Award shall not become part of any employment or service contract (whether with
the Company or any Subsidiary) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
the Award, which is gratuitous and discretionary, since the future value of the
Award and the underlying shares of Common Stock is unknown and unpredictable. In
addition, the Participant understands that the grant of the Award would not be
made but for the assumptions and conditions set forth hereinabove; thus, the
Participant understands, acknowledges and freely accepts that, should any or all
of the assumptions be mistaken or any of the conditions not be met for any
reason, the Award and any right to a cash payment or shares of Common Stock
shall be null and void. Further, the Participant understands and agrees that
upon Termination of Employment, unless otherwise specifically provided in the
Agreement or determined by the Committee or its designee, any unvested portion
of the Award will be immediately forfeited and, if the Award is an Option, any
vested portion of the Option shall remain exercisable only for the period
described in Section Appendix IV - 11



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q036.jpg]
4 of the Agreement and shall be subject to the terms of the Plan and,
thereafter, any unexercised portion of the Option will be forfeited. In
particular, the Participant understands and agrees that, unless otherwise
expressly provided in the Agreement or determined by the Committee or its
designee, the unvested portion of the Award, and any vested portion of an Option
that is not exercised within any post-termination exercise period described in
the Agreement, will be cancelled without entitlement to any shares of Common
Stock or to any amount as indemnification if the Participant terminates
employment by reason of, but not limited to, resignation; disciplinary dismissal
adjudged to be with cause; disciplinary dismissal adjudged or recognized to be
without good cause (i.e., subject to a "despido improcedente"); individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause; material modification of the terms
of employment under Article 41 of the Workers’ Statute; relocation under Article
40 of the Workers’ Statute; Article 50 of the Workers’ Statute; unilateral
withdrawal by the Participant's employer; and under Article 10.3 of Royal Decree
1382/1985. Securities Law Notification. No “offer of securities to the public,”
as defined under Spanish law, has taken place or will take place in the Spanish
territory in connection with the grant of the Award. The Agreement has not been,
nor will it be, registered with the Comisión Nacional del Mercado de Valores,
and does not constitute a public offering prospectus. UNITED ARAB EMIRATES
Securities Law Notification. The Award is being offered only to qualified
employees of the Company and its Subsidiaries and is in the nature of providing
equity incentives to such employees in the United Arab Emirates. Any documents
related to the Plan, including the Plan and the Agreement, are intended for
distribution only to such employees and must not be delivered to, or relied on
by, any other person. Prospective acquirers of any securities offered pursuant
to the Award should conduct their own due diligence on securities. If the
Participant does not understand the contents of the Plan or the Agreement, the
Participant should consult an authorized financial adviser. UNITED KINGDOM
("U.K.") Withholding. This provision supplements the Withholding section of the
Agreement (if applicable) and the Responsibility for Taxes section of this
Country Addendum: Without limitation to the Withholding section of the Agreement
(if applicable) and the Responsibility for Taxes section of this Country
Addendum, the Participant hereby agrees that the Participant is liable for all
Tax-Related Items and hereby covenants to pay all such Tax- Related Items, as
and when requested by the Company or the Employer, as applicable, or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax or relevant authority).
The Participant also hereby agrees to indemnify and keep indemnified the Company
and the Employer, as applicable, Appendix IV - 12



--------------------------------------------------------------------------------



 
[avaya-ex103_2020331x10q037.jpg]
against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay to HMRC (or any other tax or relevant authority) on the
Participant’s behalf. Notwithstanding the foregoing, if the Participant is a
director or executive officer of the Company (within the meaning of Section
13(k) of the Exchange Act), the terms of the immediately foregoing provision
will not apply. In the event that the Participant is such a director or
executive officer of the Company and the U.K. income tax liability arising as a
result of participation in the Plan is not collected from or paid by the
Participant within ninety (90) days of the end of the U.K. tax year in which an
event giving rise to the indemnification described above occurs, the amount of
any uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant acknowledges that he or she will be responsible for reporting and
paying any income tax due on this additional benefit directly to the HMRC under
the self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee national insurance contributions due
on this additional benefit. Appendix IV - 13



--------------------------------------------------------------------------------



 